t c memo united_states tax_court linmar property management_trust norman parsons trustee commissioner of internal revenue respondent petitioner v raymond m marlin petitioner v commissioner of internal revenue respondent docket nos filed date norman parsons pro_se raymond m marlin pro_se chong s hong for respondent memorandum findings_of_fact and opinion haines judge in these consolidated cases respondent determined deficiencies in federal income taxes and additions to tax with respect to raymond m marlin as follows additions to tax sec sec sec year deficiency a a dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number 1respondent determined that mr marlin is liable for sec_6651 additions to tax for through in an amount to be determined respondent determined deficiencies in federal income taxes and additions to tax with respect to linmar property management_trust linmar or linmar trust as follows additions to tax sec sec sec year deficiency a a dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number the primary issue in these cases is whether certain income is attributable to linmar trust or mr marlin as explained more fully below the court holds that linmar trust must be disregarded for federal_income_tax purposes and the income at issue is properly attributable to mr marlin 1unless otherwise indicated all section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated amounts are rounded to the nearest dollar 2the use of the term trust and of related terms such as trustee and beneficiary is for convenience only and is not intended to be conclusive as the characterization of linmar trust for federal tax purposes the other issues for decision are whether and in what amounts mr marlin received unreported income whether mr marlin is entitled to claimed deductions whether mr marlin is liable for self-employment taxes and whether mr marlin is liable for additions to tax under sec_6651 and and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference when the court filed their petitions linmar trust had a mailing address in california and mr marlin resided at the same california address mr marlin’s businesses during the years at issue mr marlin owned and worked for marlin mechanical inc marlin mechanical and marlin mechanical contractors marlin contractors a sole_proprietorship these businesses provided mechanical construction services on commercial and industrial projects specifically services related to fire sprinklers plumbing refrigeration heating ventilation and air conditioning systems linmar trust formation on date beverly cahill and eules grisby signed the linmar trust declaration of contract and indenture of trust linmar trust contract as creator and exchanger respectively according to trust documents linmar’s capital units ie its certificates of beneficial_interest were originally issued to redondo enterprises on date the capital units were purportedly transferred to nevet’s investments however on its federal_income_tax return linmar’s beneficiary was listed as redondo enterprises linmar trust real_estate on date mr marlin transferred four parcels of real_estate to linmar trust north church street visalia california and avenue visalia california and olive street san francisco california before its transfer to linmar trust the north church street address was mr marlin’s residence when he filed his petition mr marlin still resided at the north church street address marlin mechanical and marlin contractors used the avenue addresses before and after the transfer of the real_estate to linmar trust as part of the transfer of real_estate linmar trust purportedly gave mr marlin a promissory note in the amount of dollar_figure requiring linmar to make monthly payments of dollar_figure linmar trust’s trustees and representatives linmar trust’s initial trustee was winnie mcguire mr marlin’s wife winnie mcguire died on date while she and mr marlin were traveling in hawaii on date winnie mcguire appointed kathleen botta formerly known as kathleen marlin and now known as kathleen remillard as linmar trust’s financial agent ms remillard is mr marlin’s daughter on date winnie mcguire appointed ms remillard as linmar trust’s secretary ms remillard understood that mr marlin and winnie mcguire made final decisions with respect to linmar trust on date winnie mcguire appointed eileen pyzer now known as eileen mcguire as contingent trustee of linmar trust eileen mcguire is winnie mcguire’s daughter on date winnie mcguire appointed eileen mcguire as cotrustee on date eileen mcguire resigned as trustee while serving as trustee eileen mcguire did not know linmar trust’s purpose she did not participate in decisions with respect to linmar trust and she had no involvement with linmar’s real_estate or business operations eileen mcguire understood that 3mr marlin argues that eileen mcguire was a contingent trustee at all times however linmar trust’s minutes show that eileen mcguire became a cotrustee there is no mention of her status as a contingent trustee furthermore in order to complete a property sale mr marlin represented that eileen mcguire had power to represent linmar trust as a trustee mr marlin made final decisions with respect to linmar trust she believed mr marlin was the beneficiary of linmar trust on date eileen mcguire appointed judy costa as a trustee ms costa was either married to mr marlin or had a relationship familiar enough with him that they referred to each other as husband and wife ms costa resides at the same north church street address as mr marlin on date ms costa resigned as trustee on date mr marlin was appointed manager of linmar trust and given authority over the day-to-day operations on date linmar trust and mr marlin entered into a contract providing among other things that in exchange for his trust management services and for occupying the north church street address where he had been living for several years linmar trust would pay mr marlin an occupancy fee and all utilities the contract also provided that linmar trust would lend mr marlin funds for personal expenses the contract was signed by ms costa on behalf of linmar trust and by mr marlin linmar trust transactions and minute book linmar’s minutes resolve that the day-to-day affairs of the trust were delegated to an officer of the trust however the minutes also state that all real_estate matters were to be 4marlin mechanical’s credit card statements show that on more than one occasion airline tickets were purchased for judy marlin including a trip that she and mr marlin took to hawaii in referred to the trustees and that contract negotiations were subject_to trustee approval on date linmar trust sold the olive street property the minutes do not show trustee approval of the sale on date linmar trust sold the avenue properties the minutes do not show trustee approval of the sale from date through date linmar trust entered into and modified contracts with university marelich mechanical lloyd allen pump service and jason correia the minutes do not show approval of any of these contracts linmar trust distributions on date linmar trust wrote a check payable to anglo irish bank with nevet’s investments written on the memo line linmar trust’s income distribution_deduction was dollar_figure linmar trust reported distributable_net_income for and however linmar’s bank records do not show income distributions to nevet’s investments or redondo enterprises the linmar trust contract states any capital unit holder may waive the right to receive any particular distribution or distributions by delivering to the trustees a written waiver prior to the date of the distribution which waiver shall be entered in the minutes there are no such waivers entered in the minutes mr marlin’s acts on behalf of linmar trust mr marlin signed linmar’s tax returns and contracts on date mr marlin completed a form_8821 tax_information_authorization and a form_2848 power_of_attorney and declaration of representative on behalf of linmar trust the signature line on form_8821 states if signed by a corporate officer partner guardian executor receiver administrator trustee or party other than taxpayer i certify that i have the authority to execute this form with respect to the tax matters periods covered the signature line on form_2848 states if signed by a corporate officer partner executor receiver administrator trustee on behalf of the taxpayer i certify that i have the authority to execute this form on behalf of the taxpayer mr marlin then signed his name and as his title wrote trustee on each of the forms account commingling during the years at issue mr marlin did not have a bank account mr marlin did however have a credit card in his name through citibank citibank card no mr marlin made payments on the card by endorsing and delivering to citibank checks payable to him and marlin mechanical through its bank accounts linmar trust also made payments on citibank card no marlin mechanical also held a credit card with citibank citibank card no in addition to business-related purchases for marlin mechanical citibank card no was used to purchase vacations and antiques linmar trust made regular payments on citibank card no mr marlin claims the payments linmar made on the two credit cards are reimbursements for linmar’s expenses however he has not shown nor can the court decipher which expenses are attributable to linmar and whether the amounts paid equal the expenses charged petitioners claim they have records detailing the expenses mr marlin submitted to linmar for reimbursement despite being given the opportunity to present the records petitioners did not present them checks payable to mr marlin and his businesses were deposited into linmar trust’s bank accounts linmar trust’s bank accounts were used to pay for mr marlin’s life_insurance vacation timeshare family members’ educations antiques piano and homeowner’s insurance petitioners claim these amounts were offset by the value of checks deposited into linmar trust bank accounts by mr marlin and his businesses neither petitioner has shown nor can the court decipher how the payments and deposits are connected 5mr marlin claims the payments were made as a repayment of a loan mr marlin provided linmar there is no evidence that mr marlin made a loan to linmar petitioners’ returns and notices of deficiency mr marlin did not file federal_income_tax returns for or on date respondent prepared substitute returns for mr marlin for and on date respondent issued mr marlin a notice_of_deficiency for and mr marlin timely petitioned this court for redetermination of the deficiency linmar trust untimely filed its and returns on date july and date and date respectively the return reported dollar_figure of income and a dollar_figure distribution_deduction the return reported dollar_figure of income and a dollar_figure distribution_deduction the return reported dollar_figure of income and a dollar_figure distribution_deduction the return reported dollar_figure of income and a dollar_figure distribution_deduction on date respondent issued linmar trust a notice_of_deficiency for and linmar trust timely petitioned this court for redetermination of the deficiency 6mr marlin did file a return reporting zero tax due however on date respondent assessed a deficiency of dollar_figure and a penalty under sec_6662 of dollar_figure with respect to mr marlin’s tax_year opinion i burden_of_proof in cases of unreported income the court_of_appeals for the ninth circuit to which an appeal in this case would ordinarily lie requires that the commissioner provide a minimal evidentiary foundation connecting the taxpayer with the unreported income before the presumption of correctness attaches to the commissioner’s determination see 181_f3d_1002 9th cir affg tcmemo_1997_97 596_f2d_358 9th cir revg 67_tc_672 92_tc_661 once the commissioner has met this initial burden the taxpayer must establish by a preponderance_of_the_evidence that the commissioner’s determination is arbitrary or erroneous see hardy v commissioner supra pincite as explained more fully below the court finds that respondent has introduced ample evidence connecting mr marlin with the income-producing activities of linmar trust and with the various items of income not reported by either mr marlin or linmar the record shows that mr marlin had unfettered access to linmar’s financial accounts and property and that he made all decisions with respect to linmar mr marlin managed and resided in rental real_estate properties owned by linmar trust amounts owed to mr marlin and mr marlin’s businesses were deposited in linmar’s accounts and linmar paid their expenses furthermore respondent has presented sufficient evidence linking mr marlin with the various items of unreported income through the bank_deposits and specific items methods accordingly the court holds that respondent’s determination is entitled to the presumption of correctness petitioners have not claimed or established that sec_7491 shifts the burden_of_proof to respondent with respect to any factual issue accordingly petitioners bear the burden_of_proof and production for all issues except as provided by sec_7491 see rule a 290_us_111 ii disregard of linmar trust as a separate_entity respondent argues that linmar trust should be disregarded as a separate_entity for federal tax purposes because it lacks economic_substance and is a sham the court agrees taxpayers have the right to conduct their transactions in such a manner and form as to minimize or altogether avoid the incidence of taxation by whatever means the law permits 293_us_465 this right however does not bestow upon taxpayers a right to structure a paper entity to avoid taxation when that entity is without economic_substance 79_tc_714 affd 731_f2d_1417 9th cir the commissioner is not required to apply the tax laws in accordance with the form a taxpayer employs where that form is a sham or inconsistent with economic reality 308_us_473 application of these principles requires the court to look beneath the surface of the entity and transactions at issue to examine their reality 79_tc_888 if the creation of a_trust lacks economic_effect and alters no cognizable economic relationship the court may ignore the trust as a sham see eg zmuda v commissioner supra pincite 73_tc_1235 this rule applies regardless of whether the entity has a separate existence recognized under state law and whether in form it is a_trust a common_law business_trust or some other form of jural entity zmuda v commissioner supra pincite whether a_trust lacks economic_substance for tax purposes is a factual question to be decided on the basis of the facts before the court paulson v commissioner tcmemo_1991_508 citing 338_us_451 affd per curiam 992_f2d_789 8th cir to determine whether a_trust lacks economic_substance for tax purposes the court considers these factors whether the taxpayer’s relationship to the transferred property differed materially before and after the trust’s creation whether the trust had an independent_trustee whether an economic_interest passed to other trust beneficiaries and whether the taxpayer respected the restrictions placed on the trust’s operation as set forth in the trust documents see muhich v commissioner tcmemo_1999_192 affd 238_f3d_860 7th cir as discussed below each of these factors supports a conclusion that linmar trust had no economic_substance a mr marlin’s relationship to the transferred property before and after linmar’s creation with respect to the first factor the court looks to the economic reality of a purported arrangement to determine who is the settlor of a_trust whether or not named as settlor in the related documents zmuda v commissioner supra pincite mr grisby and ms cahill signed the linmar trust contract as exchanger and creator respectively neither mr grisby nor ms cahill was called as a witness the court infers that their testimony would not have been favorable to mr marlin see 6_tc_1158 affd 162_f2d_513 10th cir petitioners have presented no evidence that either mr grisby or ms cahill had any participation in linmar’s existence after its formation from the record it appears that mr grisby and ms cahill acted as straw men to form linmar trust mr marlin contributed four parcels of real_estate to linmar petitioners colored the transaction as a sale by having 7black’s law dictionary 6th ed defines straw_man as a ‘front’ a third party who is put up in name only to take part in a transaction person who purchases property for another to conceal identity of real purchaser or to accomplish some purpose otherwise not allowed linmar trust provide mr marlin a promissory note the only evidence petitioners presented that payments were made on the note is a canceled check dated date and made out to global business serv trust acct in the amount of dollar_figure which is the amount of the monthly installments required by the promissory note meadow brook was written on the memo line this purported payment on the note was made more than years after the transfer petitioners also suggest that the note was paid off in the amount of dollar_figure as part of linmar’s sale of the olive street property in the payment was allegedly made to meadow brook investments as evidence of this payment petitioners direct the court to a disbursement summary from the sale of the olive street property showing payment to meadow brook investments and a letter from meadow brook investments showing a payoff amount of dollar_figure however petitioners have not presented any evidence of when or for what consideration mr marlin transferred the note to meadow brook investments in short there is no evidence that linmar made any payment to mr marlin on the note or that meadow brook paid mr marlin any amount in exchange for the note that a taxpayer would transfer four valuable parcels of real_estate to a_trust for no value while retaining no control_over the real_estate is not plausible accordingly the court finds that the transfer of the four parcels of real_estate was not a sale see gouveia v commissioner tcmemo_2004_256 after the transfer of the real_estate to linmar the use of the properties did not change mr marlin resided at the north church street address before and after linmar’s formation mr marlin owned marlin mechanical and marlin contractors and each used the avenue addresses before and after linmar’s formation the financial accounts of mr marlin mr marlin’s businesses and linmar trust were commingled as manager of linmar trust mr marlin had authority to conduct linmar’s day- to-day operations rents were deposited into linmar’s accounts on which mr marlin was a signatory the record shows that mr marlin had unfettered access to linmar’s funds furthermore the record indicates that mr marlin and not the purported trustees made all decisions relating to the transferred properties the court concludes that after their transfer to linmar mr marlin’s relationship to the transferred properties did not change in any material way accordingly this factor points to a sham 8although certainly not dispositive the court recognizes that the name linmar is the reverse of the syllables of marlin petitioners offered no explanation as to why the trust’s name so closely resembles mr marlin’s name b the independence of linmar’s trustees the failure of a nominal trustee to have any meaningful role in the operation of the trust has been repeatedly cited by this court as evidence that the entity lacks economic_substance see eg zmuda v commissioner t c pincite para techs trust v commissioner tcmemo_1994_366 affd without published opinion sub nom anderson v commissioner 106_f3d_406 9th cir during the years at issue linmar’s trustees were winnie mcguire who was mr marlin’s wife eileen mcguire who is winnie mcguire’s daughter and ms costa who is either mr marlin’s wife or familiar enough with mr marlin that they refer to each other as husband and wife ms remillard who was linmar’s secretary and financial agent and eileen mcguire both testified that mr marlin made all decisions with respect to linmar trust neither petitioner presented evidence that winnie mcguire or eileen mcguire acted independently eileen mcguire testified that she did not know linmar’s purpose she did not take part in decisionmaking with respect to linmar and she did not have any involvement with linmar’s real_estate or business operations when asked about the extent of her participation in the trust she stated i just signed papers occasionally didn’t really understand what they were or question it eileen mcguire also testified that she believed mr marlin was the beneficiary of the trust neither petitioner presented any evidence that ms costa acted independently ms costa did not testify at trial the court infers that her testimony would not have been favorable to mr marlin see wichita terminal elevator co v commissioner t c pincite the court concludes that during the years at issue linmar did not have an independent_trustee and that decisions with respect to linmar were made by mr marlin accordingly this factor points to a sham c economic interests passed to beneficiaries in determining to whom economic interests passed this court has considered whether a taxpayer identified the ultimate beneficiary or holder of certificates of beneficial_interest see gouveia v commissioner supra petitioners claim that during the years at issue linmar’s beneficiary was either redondo enterprises or nevet’s investments none of linmar’s representatives know anything about redondo enterprises or nevet’s investments other than their names and addresses that neither mr marlin who is intimately involved with the trust nor mr parsons linmar’s current trustee would know anything about the trust’s beneficiary other than its name and address is not plausible furthermore linmar’s trustee during the years at issue believed that mr marlin was the beneficiary petitioners claim that in date linmar wrote a check for dollar_figure to nevet’s investments however the check is paid to the order of anglo irish bank nevet’s investments is only written on the memo line there is no evidence that nevet’s investments received any benefit from the check in fact other than their own uncorroborated testimony neither mr marlin nor mr parsons presented any evidence that the purported beneficiaries even exist furthermore under the terms of the linmar contract it is unclear whether linmar has a beneficiary at all the contract states that the trustees shall continue to conserve and protect the assets and initiate continue extend or discontinue any venture or investment at their sole discretion for the benefit of the trust a_trust exists for the benefit of its beneficiaries not for its own benefit petitioners also state that the trust’s purpose is to protect the trust assets from suitors spend thrift relatives and probate these are the purposes of individuals not business organizations such as linmar’s purported beneficiaries the court also notes that the transfer of property to linmar did not create any rights in anyone else with respect to the transferred property the linmar trust contract states that ownership of capital units does not entitle such owner to any title legal or equitable nor to any management powers or rights to or in any assets or income of the trust the contract also states that a capital unit holder’s death or termination does not create any rights in linmar or its assets all rights of a capital unit holder terminate upon the death of that holder such rights automatically reverting to the trustees hereof the death insolvency or bankruptcy of any capital unit holder shall not operate to dissolve terminate or in any other manner affect this trust nor any of its operations or affairs nor may the heirs legal representatives or transferees of said holder demand a division of property of the trust nor any special accounting nor any rights whatsoever the agreement gives the beneficiaries a right to annual income and upon termination trust assets however these rights are illusory because the trustees are given broad discretion to determine what constitutes corpus income and net distributable income to the capital unit holders in fact despite the fact that linmar reported distributable_net_income in and the record is devoid of any evidence that distributions were made to the beneficiaries or that the beneficiaries waived their rights to distributions the trustees also have authority to amend the contract terminate the trust or extend the trust’s term the agreement clarifies that the trustee’s discretion is absolute the trustees have exclusive power to construe the meaning and intent of this contract such construction is conclusive legally binding and will govern such unbridled power gives taxpayer- trustees the same control_over property as they enjoyed before the formation of the trust see markosian v commissioner t c pincite castro v commissioner tcmemo_2001_115 as stated previously linmar had no independent_trustee and for all intents and purposes mr marlin functioned as linmar’s trustee making all decisions petitioners have not proven that anyone other than mr marlin and his immediate_family received an economic benefit from linmar trust accordingly this factor points to a sham d restrictions imposed by linmar trust or by the law of trusts the record shows that neither the linmar contract nor trust law restricted mr marlin’s use of the transferred property to the extent that the linmar contract required certain procedures or actions there is no evidence that the contract was followed for example there is no evidence that the trustees approved all real_estate transactions and contracts as required by the linmar contract all evidence indicates that mr marlin made those decisions without trustee approval mr marlin’s unrestricted use of trust property indicates that he was not restrained in any meaningful manner including fiduciary restraints accordingly this factor points to a sham e conclusion petitioners have provided no evidence that linmar had a valid business_purpose or was anything more than a vehicle for mr marlin to conduct his business and personal affairs to evade federal income taxes in substance mr marlin remained the owner of the properties purportedly transferred to linmar and is taxable on the income derived therefrom after considering the four factors above the court concludes that linmar trust lacked economic_substance and must be disregarded for federal_income_tax purposes iii the amount of income attributable to mr marlin when a taxpayer fails to maintain or produce adequate books_and_records the commissioner is authorized under sec_446 to compute the taxpayer’s taxable_income by any method that clearly reflects income 348_us_121 43_tc_824 the commissioner has great latitude in selecting a method for reconstructing a taxpayer’s income and the method need only be reasonable in light of all the surrounding circumstances this court has long accepted the bank_deposits method of income reconstruction 70_tc_1057 9in light of our holding the court need not address respondent’s alternative arguments that linmar’s income should be allocated to mr marlin under the assignment_of_income_doctrine or the grantor_trust_rules see gouveia v commissioner tcmemo_2004_256 n castro v commissioner tcmemo_2001_115 n while not conclusive bank_deposits are prima facie evidence of income 87_tc_74 mr marlin bears the burden of proving respondent’s determinations are erroneous and with respect to the bank_deposits analysis must show the deposits came from a nontaxable source see rule a 290_us_111 54_tc_1121 neither petitioner introduced evidence that contemporaneous books_and_records were maintained respondent used a combination of the specific items and bank_deposits methods to determine mr marlin’s unreported income respondent determined mr marlin’s unreported gross_receipts that should have been reported on schedule c profit or loss from business rental income that should have been reported on schedule e supplemental income and loss and interest_income by comparing the results of the specific items and bank_deposits analyses with linmar trust’s tax returns mr marlin provided no evidence that respondent’s calculations were incorrect or that any of the deposits were nontaxabledollar_figure respondent properly took into account income reported on linmar’s returns and mr marlin’s specific items of income to prevent the double counting of that income respondent also determined that mr marlin received dollar_figure of capital_gain from the sale of the olive street property the 10before trial respondent conceded dollar_figure of gross_receipts for because it was a nontaxable transfer gain from the sale of property is equal to the excess of the amount_realized therefrom over the adjusted_basis of the property sec_1001 mr marlin admits the amount_realized on the sale was dollar_figure a taxpayer must establish his cost or adjusted_basis for the purpose of determining gain_or_loss that he must recognize on a sale of property 271_f2d_44 9th cir affg tcmemo_1957_193 taxpayers who fail to prove a basis in a sold asset are considered to have a zero basis in that assetdollar_figure garrett v commissioner tcmemo_1997_231 mr marlin presented no evidence of his basis in the olive street property and is therefore considered to have a zero basis accordingly he received dollar_figure of capital_gain on the sale of the olive street property iv self-employment_tax respondent determined that mr marlin is liable for self- employment_tax under sec_1401 for each of the years at issue sec_1401 imposes a tax on the self-employment_income of 11in certain circumstances the court may use the cohan_rule to estimate a taxpayer’s basis in an asset at the time of transfer 39_f2d_540 2d cir for the court to estimate basis the taxpayer must provide some reasonable evidentiary basis for the estimation 94_tc_337 85_tc_731 mr marlin has not provided any basis that would permit a reasonable estimate of his basis in the olive street property individuals self-employment_income means the net_earnings_from_self-employment derived by an individual sec_1402 mr marlin presented no evidence that would indicate the schedule c gross_receipts he received are not self-employment_income therefore he is liable for self-employment_tax on that income for the years at issuedollar_figure v deductions linmar trust claimed deductions on its schedules c and schedules e during the years at issue respondent did not allow mr marlin any deductions other than the standard_deduction and the deduction for self-employment_tax deductions are a matter of legislative grace and a taxpayer bears the burden of proving that he has complied with the specific requirements for any deduction he claims 503_us_79 292_us_435 see also rule a mr marlin has presented no evidence that would indicate he is entitled to any deductions beyond those determined by respondent nor has he provided the court any reasonable factual basis upon which the court may estimate his allowable deductions under 39_f2d_540 2d cir therefore he is not entitled to any deductions beyond those determined by respondent 12for each of the years at issue respondent allowed mr marlin a deduction for one-half of the self-employment_tax under sec_164 vi additions to tax a burden_of_proof the commissioner bears the initial burden of production with respect to a taxpayer’s liability for additions to tax under sec_6651 and and a sec_7491 rule a 116_tc_438 to meet this burden the commissioner must come forward with sufficient evidence indicating it is appropriate to impose the additions to tax higbee v commissioner supra pincite the taxpayer bears the burden_of_proof as to any exception to the additions to tax see sec_7491 rule a higbee v commissioner supra pincite b sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect mr marlin claims he failed to file tax returns for the years at issue because he reasonably relied on the advice of a tax professional who stated that he did not have sufficient income to require filing a return mr marlin presented no evidence of his adviser’s expertise nor did he present any evidence that the adviser was provided all necessary and accurate information if a competent adviser had been presented all of mr marlin’s tax information that adviser could not have reasonably advised mr marlin not to file a return therefore the court holds that mr marlin did not have reasonable_cause for his failure_to_file the returns at issue c sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax of percent per month up to a maximum of percent for failure to make timely payment of the tax shown on a return unless the taxpayer shows that the failure is due to reasonable_cause and not due to willful neglect the addition_to_tax applies only when an amount of tax is shown on a return 120_tc_163 under sec_6651 a return prepared by the secretary pursuant to sec_6020 is treated as a return filed by the taxpayer for the purpose of determining the amount of an addition_to_tax under sec_6651 for these purposes a sec_6020 return in the context of sec_6651 and g must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ spurlock v commissioner tcmemo_2003_ see also cabirac v commissioner supra pincite respondent prepared substitute returns that satisfied the requirements of sec_6651 and g and b mr marlin has not paid the tax due and has not established that his failure to timely pay was due to reasonable_cause d sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax on an underpayment of estimated_tax unless one of the statutory exceptions applies see sec_6654 the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 127_tc_200 affd 521_f3d_1289 10th cir each required_installment of estimated_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 wheeler v commissioner supra pincite a taxpayer has an obligation to pay estimated_taxes for a particular year only if he has a required_annual_payment for that year wheeler v commissioner supra pincite the required_annual_payment is determined with respect to the tax_liability shown on the taxpayer’s return for the preceding year even when the return for the previous year fraudulently understates income or was filed late 121_tc_308 mr marlin did not file returns for or nor did he pay estimated_tax in any of those years however mr marlin’s form_4340 certificate of assessments payments and other specified matters indicates that he filed a return for which reported zero tax due respondent later determined that mr marlin owed dollar_figure in income_tax for nevertheless mr marlin filed a return for and the required_annual_payment for is limited to percent of the tax shown on the return ie zero accordingly mr marlin is not liable for an addition_to_tax under sec_6654 for see wheeler v commissioner supra pincite mendes v commissioner supra pincite mr marlin did not file returns for the other years at issue or for the immediately preceding years and he did not pay estimated_tax in those years therefore mr marlin is liable for additions tax under sec_6654 for and calculated with respect to the required annual payments ie percent of the tax due for the respective years in reaching the holdings herein the court has considered all arguments made and to the extent not mentioned above concludes they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner in docket no decision will be entered under rule in docket no
